Citation Nr: 1026122	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran had active service from April 1970 to March 1972.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from separate rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
May 2006, the RO denied a claim for service connection for PTSD.  
In January 2007, the RO found the Veteran's service-connected 
bilateral hearing loss disability was noncompensable.  

In May 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).  

At a March 2008 PTSD VA examination, the Veteran stated for the 
first time that he "almost got raped" by two of his superiors.  
The examination report reads: 

The veteran explained that one of the men would "stick 
things up my rear" until the veteran "took a pipe to 
him."  The veteran also reported that one of the men 
grabbed him from behind and rubbed his penis against the 
veteran.  

The Veteran went on to state he later shot at both these men and 
after that they both left him alone.  He also stated he began to 
receive "Article 15s for insubordination."  He said he never 
told anyone about these incidents.  He did again describe these 
incidents at the Board hearing in May 2010 (Transcript, p 13).  

On remand, the Veteran should receive notice that complies with 
38 C.F.R. § 3.304(f)(4) (2009).  Under that regulation, when a 
claim for service connection for PTSD is based on an in-service 
personal assault, evidence from sources other than a veteran's 
service records may corroborate the his or her account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Id.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Id.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  

Additionally, it is unclear whether the totality of the Veteran's 
personnel records are associated with the file.  Along with his 
service treatment records, there are two records showing the 
Veteran's record of assignments.  On remand, the Veteran's 
service personnel records should be requested from the 
appropriate source and associated with the file.  

Also at the March 2008 examination, the Veteran was diagnosed 
with obsessive compulsive disorder, depressive disorder not 
otherwise specified and alcohol abuse in early partial remission.  
The Veteran was not diagnosed with PTSD.  The examiner stated 
that the Veteran's diagnoses were less likely related to service, 
but did not explicitly state why this conclusion was reached.  

On remand, the claims file should be returned to the VA examiner 
for a full explanation of whether any of the Veteran's currently 
diagnosed mental illnesses are related to his service.  The 
examiner should also reference any new records or new evidence 
associated with the file since the March 2008 VA examination 
(such as statements from the Veteran or personnel records).  If 
necessary, the Veteran should be scheduled for a new VA 
examination.  

For the Veteran's claim for a compensable disability rating for 
his service-connected bilateral hearing loss, the Veteran should 
receive a new VA examination.  At the May 2010 Board hearing, the 
Veteran stated his hearing loss had worsened since his last 
examination in March 2008.  In the examination report, the 
examiner must address describe the effects of the Veteran's 
service-connected hearing loss on occupational functioning and 
daily activities so that it can be determined whether an extra-
schedular evaluation may be assigned, as required by Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

The Veteran is hereby advised that failure to report for a 
scheduled VA audiology examination, without good cause, may have 
adverse consequences on his claims.  See 38 C.F.R. § 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:  

1. The RO/AMC should notify the Veteran of 
the information and evidence not of record 
that is necessary to substantiate his claim 
for service connection for PTSD under 
38 C.F.R. § 3.304(f)(4) (2009) in cases 
alleging PTSD due to personal assault (as 
described above); the information and 
evidence that VA will obtain on his behalf; 
and the information and evidence that he is 
expected to provide.  The RO/AMC should 
request that he provide the names and any 
other identifying data (e.g., rank, unit of 
assignment, date of court-martial, etc.) of 
the alleged assailant.  The Veteran should be 
asked to identify the time period, within two 
months if possible, during which he believes 
the assault incidents occurred.  Associate a 
copy of the notice with the claims file.  

2. The RO/AMC should request the Veteran's 
service personnel records from the 
appropriate repository and associate them 
with the file.  A negative reply is requested 
and should be documented in the claims file.  

3. The RO/AMC should return the claims file 
to the March 2008 VA examiner, or, if this 
examiner is unavailable, schedule the Veteran 
for a new VA examination.  The claims file 
and a copy of this remand must be made 
available to the examiner in conjunction with 
the examination.  The examiner should 
indicate that the claims file was reviewed.  

The examiner should address the nature and 
etiology of any psychiatric disability 
diagnosed and provide full rationale 
regarding whether there is a 50 percent 
probability or greater that any psychiatric 
disability found on examination had its onset 
in service or is otherwise related to active 
duty.  

If a diagnosis of PTSD is deemed appropriate, 
the examiner should also specify (1) whether 
each alleged stressor found to be established 
by the agency of original jurisdiction was 
sufficient to produce PTSD; (2) whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be established 
and found to be sufficient to produce PTSD by 
the examiner.

The examiner should reference any new records 
or new evidence associated with the file 
since the March 2008 VA examination (such as 
statements from the Veteran or personnel 
records).  

Any opinions expressed must be accompanied by 
a complete rationale.  

4. The RO/AMC should schedule the Veteran for 
a new VA examination to determine the current 
nature and severity of his service-connected 
bilateral hearing loss disability.  The 
claims file must be made available to the 
examiner in conjunction with the examination, 
and the examiner must note in the examination 
report that he/she had an opportunity to 
review the file.  

All indicated studies should be conducted.  
The examiner should identify auditory 
thresholds, in decibels, at frequencies of 
1000, 2000, 3000, and 4000 Hertz.  A Maryland 
CNC Test should also be administered to 
determine speech recognition scores.  All 
pertinent pathology should be noted in the 
examination report.  The examiner must 
address describe the effects of the Veteran's 
service-connected hearing loss on 
occupational functioning and daily 
activities.  A complete rational for any 
opinion expressed should be provided.  

5. The RO/AMC should review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.  

6. The RO/AMC should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

